Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG INNOTEK CO. (EP 3432445 A1, hereinafter LG) in view of SCHICHINO (US 2019/0013703 A1, hereinafter SCHICHINO).


    PNG
    media_image1.png
    874
    1038
    media_image1.png
    Greyscale

As per claims 1 and 22, LG discloses a wireless power transmitting device (See Fig.1, Item#10, discloses a wireless transmission terminal), comprising:

control circuitry (See Fig.6, Item#640, discloses a controller) configured to:
 perform foreign object detection operations during a digital ping (See Pars.86-87, disclose foreign object detection). However   LG does not disclose in response to determining during the digital ping that a foreign object is not present, cause an alert to be issued.
SCHICHINO discloses a power transmission apparatus comprising causing an alert when the pre-charging ping and identification process is successful and charging is to begin (See Pars.36 and 60).
LG and SCHICHINO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LG with that of SCHICHINO by alerting the user when no errors exist and charging is to start for the benefit of allowing the user to identify the no action is required on his/her part.

As per claim 2, LG and SCHICHINO disclose the wireless power transmitting device of claim 1 as discussed above, wherein the control circuitry is further configured to: commence wireless power transmission operations in response to determining during the digital ping that a foreign object is not present (See Pars.88-90 and Fig.5, Step#530-540, disclose that after no 

As per claim 3. LG and SCHICHINO disclose the wireless power transmitting device of claim 1 as discussed above, wherein the control circuitry is configured to cause the alert to be issued by sending information to the wireless power receiving device that informs the wireless power receiving device to issue the alert (See SCHICHINO Par.60, discloses the power transmission device sends a successful authentication signal to the power receiving device which triggers the power receiving device to “do a display representing that the battery 206 can be charged or is being charged after the authentication between the power transmitter and the power receiver succeeds”).

As per claim 4, LG and SCHICHINO disclose the wireless power transmitting device of claim 1 as discussed above, wherein the control circuitry is configured to cause the alert to be issued by the wireless power receiving device (See SCHICHINO Par.60, discloses the power transmission device sends a successful authentication signal to the power receiving device which triggers the power receiving device to “do a display representing that the battery 206 can be charged or is being charged after the authentication between the power transmitter and the power receiver succeeds”).

As per claim 5, LG and SHICHINO disclose the wireless power transmitting device of claim 1 wherein the alert comprises visual information on battery state-of-charge and audio information indicating that wireless power transfer operations are being commenced to charge a 

As per claims 6-7, LG and SCHICHINO disclose The wireless power transmitting device of claim 1 wherein the control circuitry is configured to perform the foreign object detection operations by gathering information on an amount of power transmitted wirelessly from the wireless power transmitting circuitry to the wireless power receiving device during the digital ping (See LG, Par.86, discloses the signal is an indication of the strength of power received by the receiving device).

Claims 8-16, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of SCHICHINO and in further view of PARK (US 2019/0190320 A1, hereinafter PARK).
As per claims 8-9, LG and SCHICHINO disclose the wireless power transmitting device of claim 1 as discussed above, however LG and SCHICHINO do not disclose wherein the control circuitry is configured to perform the foreign object detection operations by gathering information on operating parameters associated with wireless power transmission from the wireless power transmission circuitry to the wireless power receiving device ( LG, Par.86-87, disclose gathering parameters such as response signal from the receiving device indicating a certain signal strength has been received).

LG, SCHICHINO and PARK are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LG and SCHICHINO with that of PARK by monitoring parameters to determine if a foreign object is detected from the benefit of enhancing the protection by increasing the accuracy of the foreign detection device.

As per claims 10-11, LG, SCHICHINO and PARK disclose the wireless power transmitting device of claim 9 wherein the information on the operating parameters comprises information on a Q factor value associated with a wireless power transmitting coil in the wireless power transmitting circuitry (See PARK, Fig.13B, discloses measuring the quality factor and comparing the quality factor with a predetermined quality factor threshold to determine if a foreign object is detected).

As per claims 12, 20, 23 and 24, a wireless power transmitting device (See Fig.1, Item#10, discloses a wireless transmission terminal), comprising: 
wireless power transmitting circuitry configured to transmit wireless power signals to a wireless power receiving device (See Fig.6, Item#620, discloses a power transmission device 
control circuitry (See Fig.6, Item#640, discloses a controller) configured to prior to performing the negotiations, analyze the gathered information to determine whether a foreign object is present (See Pars.86-87, disclose that the foreign object detection is done in the digital ping phase which takes place before the identification and configuration phase and the negotiation phase and the information which in this case is a signal from the receiver is used to determine if a foreign object is present), however LG does not disclose the control circuitry is configured to perform negotiations with the wireless power receiving device to set up wireless power transmission operations that charge a battery in the wireless power receiving device; prior to performing the negotiations, gather information selected from the group consisting of: information on wireless power transmission efficiency, wireless power coil Q-factor information, wireless power coil inductance information, and coupling coefficient information;; and in response to determining that no foreign object is present, cause an alert to be issued in accordance with commencing the wireless power transmission operations that charge the battery.
SCHICHINO discloses a power transmission apparatus comprising causing an alert when the pre-charging ping and identification process is successful and charging is to begin (See Pars.36 and 60).
LG and SCHICHINO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LG with that of SCHICHINO by alerting the user when no errors (such as a foreign object exist) and charging is to start for the benefit of allowing the user to identify the no action is required on his/her part. However LG and 
PARK discloses a wireless power transmission system which performs the foreign object detection operations wherein the control circuitry is configured to perform negotiations with the wireless power receiving device to set up wireless power transmission operations that charge a battery in the wireless power receiving device (See Fig.5A, Step#540, discloses a negotiation phase); prior to performing the negotiations, gather information selected from the group consisting of: information on wireless power transmission efficiency, wireless power coil Q-factor information, wireless power coil inductance information, and coupling coefficient information (See Fig.13B, discloses measuring the quality factor and comparing the quality factor with a predetermined quality factor threshold to determine if a foreign object is detected).
LG, SCHICHINO and PARK are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LG and SCHICHINO with that of PARK by monitoring parameters to determine if a foreign object is detected from the benefit of enhancing the protection by increasing the accuracy of the foreign detection device.

As per claims 13-14 and 21, LG, SCHICHINO and PARK disclose the wireless power transmitting device of claims 12 and 20 as discussed above, even though LG, SCHICHINO and 

As per claim 15, LG, SCHICHINO and PARK disclose the wireless power transmitting device of claim 12 as discussed above, wherein the control circuitry is configured to analyze the information by comparing the wireless power coil Q-factor information to a Q-factor threshold (See Fig.13B and Par.261, discloses measuring the quality factor and comparing the quality factor with a predetermined quality factor threshold to determine if a foreign object is detected).

As per claim 16, LG, SCHICHINO and PARK disclose the wireless power transmitting device of claim 12 wherein the control circuitry is configured to analyze the information by using information on an amount of wireless power transmitted prior to performing the negotiations and an amount of wireless power receiving prior to performing the negotiations to estimate a power transfer efficiency that is compared to an efficiency threshold (See LG, Par.86-87, disclose that the response signal from the received device is an indication of the amount of power received exceeding a certain threshold).



Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of SCHICHINO and PARK and in further view of KOZAKAI ET AL. (US 2019/0222066 A1, hereinafter KOZAKAI)
As per claims 17 and 18, LG, SCHICHINO and PARK disclose the wireless power transmitting device of claim 12 as discussed above, However LG, SCHICHINO and PARK do not disclose wherein the control circuitry is configured to analyze the information by analyzing a coupling coefficient between the wireless power transmitting circuitry and the wireless power receiving device or the wireless power transmission coil inductance information. 
KAZAKAI discloses a wireless power transmission system with foreign object detection wherein the control circuitry is configured to analyze the information by analyzing a coupling coefficient between the wireless power transmitting circuitry and the wireless power receiving device, self or mutual inductance (See Par.191).
LG, SCHICHINO, PARK and KOZAKAI are analogous art since they all deal with wireless power charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LG, SCHICHINO, PARK with that of KOZAKAI by try using different parameters to indicate the presence of a foreign object such as the coupling coefficient or coil inductance instead of the quality factor disclosed without unexpected results.
As per claim 19, LG, SCHICHINO, PARK and KOZAKAI disclose the wireless power transmitting device of claim 18 wherein the control circuitry is configured to cause the alert to be issued before completing the negotiations (See LG, Pars.86-87, disclose in the ping phase the foreign object detection is performed, also see PARK disclose par.26, discloses an alarm is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859